DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
 
Response to Amendment
This action is in response to communications filed on 2/2/2022.
Claims 5 and 11 are canceled, claims 12 and 13 are new, and claims 1-4, 6-10 and 12-13 are currently pending.
Applicant amendments to the Claims have overcome each and every 112 and 101 rejection previously set forth in the Non-Final Office Action mailed 7/6/2021.

Response to Arguments
Applicant's arguments, filed 2/2/2022, have been fully considered and they are persuasive. The amendments and IDS have changed the scope of the claims and a new rejection will be made as detailed below.
Takahashi (US 20100255883 A1, hereinafter Takahashi) in view of Son et al. (US 20120166538 A1, hereinafter Son) in further view of Fletcher et al. (US 6085243 A, hereinafter Fletcher).

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/2/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is  objected to because of the following informalities:  
Claim 2 (line 10) recites the limitation, “an access device including an electronic, or an access gate device”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Takahashi (US 20100255883 A1, hereinafter Takahashi).
Regarding claim 1, Takahashi discloses a method of operating a local management control device, comprising: 
receiving device data from at least one transport and/or access device installed at a location for which a local control is to be conducted (10, Fig. 1; paras. [0027], mobile phone; [0029], lines 2-7, the communication section 11 transmits and receives radio signals to and from the base station via a public communication network to communicate with other communication devices and servers. Here, the communication section 11 acquires an update progran1 concerning any of the processing programs...; [0047], it is detected that the user performs an operation for requesting software update by operating the operation section 16 or the communication section 11 receives a request for software forcible update from a public communication network, the control section 12 connects the communication section 11 to a predetermined server…); 
storing the device data (para. [0048], lines 1-9, control section 12 (update program acquisition section 121) performs authentication with a server by using a code for identifying a telephone number and terminal of the mobile phone 10, and when the authentication is successfully performed, the control section confirms a processing  program to be updated. That is, the type and the date of update of the processing program to be stored in the first storage device 131 are confirmed by the program update control section 120…); 
forwarding the stored device data to a centralized controller (para. [0048], lines 10-13, by using the results of this confirmation, it is determined whether any program should be downloaded from the server by the update program acquisition section 121…);
receiving, from the centralized controller instruction data for the at least one transport and/or access device (para. [0048], lines 10-16, …program should be downloaded from the server by the update program acquisition section 121…when there is a processing program which should be updated, the update program acquisition section 121 downloads the processing program via the public communication network by the communication section 11…), and 
conducting a local management control procedure for the at least one transport and/or access device based on the instruction data, the local management control procedure including,
executing an updating process of updating the device data installed on the at least one transport and/or access device (para. [0066], lines 3-10, data of the latest program to be downloaded includes a progress management table, and the program update control section 120 performs program correctness detem1ination as required to confirm that change to the latest processing program is successfully progressing, and performs processing for writing on the progress management table on the first storage device 131…). 
(para. [0066], lines 10-12, if the update processing is interrupted due to some trouble, updated portions can be grasped, and update can be restarted…), and 
restoring the device data into a state before executing the updating process, if the determining determines that the failure in the updating process occurred (para. [0066], lines 12-15, restoration processing for restoring to the state before update by using the copy on the first storage device even when the update fails based on update result determination is also included...).  

Claim 8 incorporates substantively all the limitations of claim 1 in device form rather than method form and is rejected under the same rationale.

Claim 9 incorporates substantively all the limitations of claim 1 in system form rather than method form and is rejected under the same rationale.

Claim 10 incorporates substantively all the limitations of claim 1 in computer program product form rather than method form and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in further view of Son et al. (US 20120166538 A1, hereinafter Son).
Regarding claim 2, Takahashi discloses the method according to claim 1, fails to explicitly teach wherein the at least one transport and/or access device includes at least one of, 
a transport device including an elevator device, an escalator device, a moving walk device, or a ramp, and an access device including an electronic door, or an access gate device 
the device data comprises at least one of information indicating a software version a hardware version, identification information, configuration setting information, and status information of the transport and/or access device.  

Son, in the same or similar field of endeavor, teaches,
a transport device including an elevator device, an escalator device, a moving walk device, or a ramp (para. [0035]-[0036], lines 4-5, common porch control, visitor control,  elevator control,), and 
an access device including an electronic door, or an access gate device (para. [0035]-[0036], lines 4-5)
the device data comprises at least one of information indicating a software version a hardware version, identification information, configuration setting information, and status (paras. [0035]-[0036], lines 4-5; [0040], lines 1-5).  
Therefore, considering Takahashi and Son’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use a virtual smart home system, a server, a home gateway based on cloud computing and a smart home service method which realize a unified management for contents generated from each home and an instant seamless service by providing a home server service via a server operated stably by a professional management in a complex server or Internet data center (IDC) without locating a home server at home in a home network service of a home network environment where a plurality of devices are installed, providing ease of use for the user (para. [0002]).

Regarding claim 3, Takahashi-Son discloses the method according to claim 1, wherein the instruction data are received from the centralized controller via a communication network (Son, paras. [0047]; [0051], lines 1-5), or by locally connecting a maintenance terminal.  

Regarding claim 4, Takahashi-Son discloses the method according to claim 1, wherein the instruction data comprises at least one of 
a command concerning one transport and/or access device or a group of a plurality of transport and/or access devices (Son, para. [0040], lines 1-5), 
a sequence of commands concerning the one transport and/or access device or the group (Son, Fig. 3; paras. [0040]-[0045]),  and 
(Son, para. [0029], lines 1-5, plural kinds of electric devices including home network devices 104 such as a TV, a computer, an AV device, a refrigerator and a microwave oven and the like, and a smart device 105 such as a smart phone is connected to each other via a home network 103...).
  
Regarding claim 7, Takahashi-Son discloses the method according to claim 1, wherein the local management control procedure further includes, 
determining whether the at least one transport and/or access device is offline (Takahashi, ( paras. [0029], lines 2-7; [0047],) (Son, para. [0046]), 
storing the instruction data (Takahashi, [0048], lines 1-9), in response to determining that the at least one transport and/or access device is offline (Son, para. [0036], lines 4-5; [0040], lines 1-5; claim 4), 
identifying the at least one transport and/or access device as being connected, and executing an installation process of installing the instruction data in the identified transport and/or access device (Takahashi, para. [0066], lines 3-10) (Son, paras. [0030]; [0036], lines 4-5; [0040], lines 1-5; claim 4; [0067]).  

Regarding claim 12, Takahashi-Son discloses the method according to claim 1, wherein the centralized controller is indirectly connected to the at least one transport and/or access device in a star-of-stars topology with the centralized controller connected to the local management control device and the local management control device connected to the at least one transport and/or access device (Takahashi, (10, Fig. 1; paras. [0027], mobile phone) (Son, para. [0035]-[0036], A user living at home such as an apartment can access the cloud server 101 in the apartment complex and the user can search for a picture and a moving picture which is provided publicly from each home. Thus, the user can obtain various information…).  


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi  in further view of Fletcher et al. (US 6085243 A, hereinafter Fletcher).
Regarding claim 6, Takahashi discloses the method according to claim 1, wherein executing the updating process includes 
executing the updating process of a plurality of transport and/or access devices allocated to as a group of transport and/or access devices (Takahashi, par. [0066], lines 3-10) (Son, para. [0040], lines 1-5), 
restoring, for the each of the plurality of transport and/or access devices allocated to the group of transport and/or access devices, the device data into the state before executing the updating process (Takahashi, para. [0066], lines 12-15, restoration processing for restoring to the state before update by using the copy on the first storage device even when the update fails based on update result determination is also included...)

Fletcher fails to explicitly teach, determining whether the failure in the updating process occurred in at least one of the plurality of transport and/or access devices allocated to the group of transport and/or access devices, and determines that the failure in the updating process occurred in the at least one of the plurality of transport and/or access devices.  
Fletcher, in the same or similar field of endeavor, teaches determining whether the failure in the updating process occurred in at least one of the plurality of transport and/or access devices allocated to the group of transport and/or access devices (col. 10, lines 51-53 and 65-67, a mechanism for automatically updating the dRMON agent and all of its components, including the DTA and NIC drivers, via…installer replaces the older components with the newer versions, unloads the Agent, and reloads and restarts the Agent and its services), and determines that the failure in the updating process occurred in the at least one of the plurality of transport and/or access devices (col. 7, lines 12-18, Because the dRMON software of the invention resides in ESs, it can capitalize upon native OS APIs such as Microsoft's WIN32 to gather information about the ES that could never be ascertained from the wire via packet capture and analysis. Examples of the kinds of information available: (1) Network protocol stack configurations and NIC configurations including problematic situations…; col. 10, lines 65-67, installer replaces the older components with the newer versions, unloads the Agent, and reloads and restarts the Agent and its services…).  
Therefore, considering Takahashi and Fletcher’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use the executing an updating processes (by delivery and contingent failure) as taught by Fletcher, for optimizing the process of updating the current version levels of all agent components (col. 10, line 61).

Regarding claim 13, Takahashi-Fletcher discloses the method according to claim 1, wherein the local management control device is configured to store the state of the device data (Takahashi, (para. [0048], lines 1-9)  such that that the device data is restorable upon the failure in the updating process (Fletcher, col. 7, lines 12-18; col. 10, lines 65-67).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




3/15/2022
/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        

/RAMY M OSMAN/Primary Examiner, Art Unit 2457